Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment, filed 12/16/19, has been entered. Claims 1-8, 10, 12, 13, 15, 18-23, 26, 27, 29, 31, 32 and 34 remain pending.


Claim Objections
Claims 18 and 26 are objected to because of the following informalities: typographical errors “grogram”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
Claims 1-8, 10, 12, 13, 15, 18-23, 26, 27, 29, 31, 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 18 and 26 limitations, directed to uplink control channel are unclear, because limitations “the uplink control information to be fed back is sent in the target slots through an uplink control channel” directly contradict limitations “sending the uplink control channel carrying the uplink control information to be fed back in each of the target slots”, as the first through an UL control channel, contradicting the second limitations, where the UL control channel with UL control information are sent/transmitted in “each of the target slots”. 
Claims 1, 7, 18 and 26 limitations, directed to “target slots” are unclear, because it is not understood if “target slots” are slots, subframes or any blocks of data, as meaning of “target slot” is not explained in the claims, and the corresponding portion of the disclosure [0003] is unclear as well.
Claims 2, 3, 5, 8, 10, 13, 19, 20, 22, 27, 29 and 32 limitations, directed to “the preset downlink control channel comprises at least one of:” with three alternatives: downlink shared channel, downlink semi-persistent scheduling and multicast control channel, are combined in the claims limitations using “and” instead of “or”, contradicting the limitations “one of”.
Other claims are rejected as the dependent claims.



Claim Rejections - 35 USC § 102
Claims 1-5, 7, 8, 10, 12, 13, 18-22, 26, 27, 29, 31 and 32 are rejected (as best understood) under 35 U.S.C. 102 (a) (2) as being anticipated by Xiong (US 2020/0052835).
Regarding claims 1, 7, 18 and 26, Xiong teaches a system and a method of sending an uplink control channel (UE sends an uplink control channel PUCCH to the base station or gNB, as described on [0003]-[0007] and [0031]-[0033]), comprising: 
determining a plurality of target slots for sending uplink control information to be fed back (UE 400 determining a format of plurality of target slots, which are interpreted as building 
acquiring a transmission duration or format of the uplink control channel carrying the uplink control information to be fed back in each of the target slots (the UE determines using long or short PUCCH comprising the building blocks with the feedback information, as described above, shown on Fig. 6 and described on [0106]-[0115]), wherein the transmission duration or format of the uplink control channel in every target slot is the same (PUCCH repeats  the corresponding building blocks for its duration, as described on [0117]-[0122]) ; and
sending the uplink control channel carrying the uplink control information to be fed back in each of the target slots, according to the determined transmission duration or format of the uplink control channel (the UE sends the PUCCH with UCI in the corresponding building blocks for the feedback operation according to the determined long or short PUCCH format, as described on [0084]-[0088] and [0092]).
In addition, regarding claim 18, Xiong teaches a UE comprising a processor 410 interconnected with a memory 430, which comprises instructions for implementing the described above method, as shown on Fig. 4.
In addition, regarding claim 7, Xiong teaches the base station providing the scheduling information to the UE, directed to the length of PUCCH, number of symbols, symbol locations, DM-RS pattern, etc., as described on [0030], [0031] and [0034], wherein the other steps of the base station operation repeat the corresponding steps of the UE, which are described above.

Regarding claims 2, 3, 8, 10, 19, 20, 27 and 29, Xiong teaches the base station to provide the UE with the predefined scheduling information comprising the length/duration of PUCCH, number of symbols, symbol locations, DM-RS pattern, etc., through the high level signaling, as described on [0030], [0031] and [0034] and using downlink shared channel PDSCH and corresponding PDCCH to deliver the scheduling information, which is used for feedback, to the UE, as described on [0047] and [0048].
Regarding claims 4, 12, 21 and 31, Xiong teaches the uplink transmission using PUCCH, comprising building blocks with transmission structures of UCI and DM-RS, as shown on Fig. 7-15 and described on [0116]-[0142], for the feedback operation, as described above.
Regarding claims 5, 13, 22 and 32, Xiong teaches using a particular DM-RS pattern to indicate the start/beginning of the information in the PUCCH or PUSCH, as described on [0034],
wherein this predefined information is scheduled by the base station through the high level signaling, as described on [0030] and [0031].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/            Primary Examiner, Art Unit 2461